Citation Nr: 0738379	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  02-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma, to include loss of teeth.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran was afforded a Videoconference Hearing before the 
undersigned Veterans Law Judge in March 2006.  A transcript 
is associated with the claims file.  

This case has been before the Board before the Board on a 
previous occasion and was remanded in June 2006 for 
procedural and evidentiary development.  With regard to the 
claims for entitlement to service connection for residuals of 
dental trauma and hearing loss, all actions have been 
accomplished.  The issue of entitlement to service connection 
for an acquired psychiatric disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran sustained dental trauma during 
service or that he has a current dental disability linked to 
an in-service injury.  

2.  The competent medical evidence, to include a recent 
audiological examination, does not show that the veteran has 
a current diagnosis of a hearing loss disability as defined 
by the applicable VA regulation.  


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of dental 
trauma, to include loss of teeth, is not warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2007).

2.  Service connection for a claimed bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In both an undated letter issued shortly after 
filing his claim and in an April 2007 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received only partial notice prior to the initial 
unfavorable decision; however, the veteran has had both an 
April 2007 development letter sent to him as well as having 
his claims re-adjudicated by the August 2007 supplemental 
statement of the case.  Thus, any deficiency as to content of 
notice was remedied and the veteran had full knowledge of 
VA's duty to assist him with regards to his claims.  See 
Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
initial denials of the claims on appeal.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds the preponderance of the evidence is against the 
veteran's claims for service connection.  Accordingly, the 
rating and effective date issues raised in Dingess are moot.  
Timely notice of the two Dingess elements would not have 
operated to alter the outcome in the instant case.  Under 
such circumstances, the presumption of prejudice is rebutted.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service private and VA clinical records.  The veteran 
has been afforded comprehensive VA audiological and dental 
examinations addressing etiology of the claimed conditions 
pursuant to Board instructions.  There is no indication of 
any additional relevant evidence that has not been obtained.  
Under such circumstances, there is no duty to provide another 
examination or opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The other issue on appeal, service connection for a 
psychiatric disorder, is addressed in the remand appended to 
this decision.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as an organic 
diseases of the nervous system (to include sensori-neural 
hearing loss), is presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-Dental Trauma

The veteran contends that he was involved in a motor vehicle 
accident during service, which resulted in dental trauma, 
with the eventual loss of his number 9 and 11 teeth.  

The service medical records confirm that the veteran was 
involved in a motor vehicle accident while on active duty.  
However, there is no indication of any dental trauma at that 
time or at any time during service, to include loss of teeth.  
The only abnormality linked to the motor vehicle accident was 
a facial laceration.  (Service connection was subsequently 
granted for a facial scar.)  The separation physical 
examination no oral or dental abnormalities.  

The veteran was afforded a VA dental examination in December 
2004.  In the associated report, the dentist reported that he 
was unable to confirm any residuals of dental trauma 
secondary to a motor vehicle accident during the veteran's 
period of active duty.  He specifically noted that there did 
not appear to be any dental-related damage upon current 
examination or at the time of the in-service accident.  It 
was noted that the veteran had a bridge in place, which 
replaced tooth number 9, and evidence of periodontal disease 
and tooth decay involving tooth number 8.  

Based on the results of the December 2004 dental examination 
and the rest of the competent medical evidence in the claims 
file, the Board is unable to conclude that the veteran has 
residuals of claimed in-service dental trauma.  There are no 
current dental problems found to be related to service.  Even 
if the veteran had his dental bridge installed in service, 
such routine dental work related to the loss of a tooth due 
to periodontal disease is not a disability for VA 
compensation purposes and would be relevant only for claims 
of entitlement to dental treatment.  See 38 C.F.R. §§ 3.381, 
4.150, 17.161.  As the veteran specifically claims 
entitlement to compensation due to dental trauma, and the 
medical and dental evidence shows no service or current 
evidence of such injury, the preponderance of the evidence is 
against the claim.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant");.Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis-Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of his exposure to aircraft noise during active 
service in the U.S. Air Force from May 1971 to May 1974.  The 
veteran's DD Form 214 lists completion of security police and 
law enforcement training, and service medical records confirm 
that the veteran was reclassified from these duties for 
mental health reasons.  The veteran also asserts that he 
stood guard around various aircraft and did not wear ear 
protection.  

Regarding a current hearing loss disability, the veteran did 
not show abnormal hearing during February 2001 audiological 
testing.  He was afforded a comprehensive VA audiology 
examination in April 2007.  The associated report found that 
the veteran exhibited normal hearing between 500 and 4000 
Hertz bilaterally.  The examiner specifically stated that the 
veteran had normal hearing, and that upon review of the 
claims file, it was apparent that such normal hearing had 
been present since service.  

Pursuant to 38 C.F.R. § 3.385, hearing loss for VA purposes 
is defined as the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz being 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies being 26 decibels or greater; or speech 
recognition scores less than 94 percent. 38 C.F.R. § 3.385.  
The April 2007 audiological examination ruled out a current 
diagnosis of a hearing loss disability as defined by the 
applicable VA regulation.  Id.  

Any claim for service connection, regardless of the theory of 
entitlement forwarded (direct, secondary, or presumptive), 
requires first and foremost that a current disability be 
present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim").  As the veteran has not shown that 
he has a bilateral hearing loss disability for VA purposes, 
he cannot be awarded service connection and his claim must be 
denied.  

The veteran is competent to state that he has some degree of 
hearing loss.  See, e, g., Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Barr v. Nicholson, No. 04-0534 ((U.S. Vet. App. 
June 15, 2007).  However, he is not competent to provide an 
opinion on the diagnosis of a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The record does not show that he 
has the requisite knowledge, skill, experience, or training 
to render an opinion in the medical specialty in issue here.  
As with the claim for service connection for residuals of 
claimed in-service dental trauma, in the absence of medical 
evidence of a current diagnosis of a hearing loss disability 
involving either ear, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.3.03; Ortiz, 
supra.  


ORDER

Entitlement to service connection for residuals of dental 
trauma, to include loss of teeth, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

REMAND

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, claimed initially as depression 
due to "police phobia."  He contends that his active service in 
the U.S. Air Force as a security policeman caused him to develop 
depression.  Alternatively, the record raised the claim of 
secondary service connection regarding a relationship between the 
veteran's service-connected headache disability and an acquired 
psychiatric disability, to include depression.  The Board 
remanded this claim in March 2006 so that a comprehensive 
neuropsychological evaluation could be afforded, addressing the 
potential relationship if any, between an acquired psychiatric 
disability and service or his service-connected headache 
disability.  In April 2007, the veteran was afforded the directed 
examination; however, the results of this examination require 
clarification in light of the entirety of the evidence in the 
claims file.  

Specifically, the April 2007 examination did not offer a 
diagnosis of anything other than alcohol and cocaine dependence 
in remission.  The examiner stated that the "clinical picture is 
obscured by unreliable information provided during the 
interview," and that "the presence of a mood disorder 
independent of one that is substance induced is unclear."  It is 
apparent that the examiner had difficulty in relying on the 
veteran's history due to concerns over credibility.  While it is 
noted that the veteran does have an extensive history of 
substance abuse, the Board also notes that a similarly competent 
VA examination resulted in a diagnosis of depression.  This 
examination took place in November 2004, and while a conclusive 
result was marred by some lack of cooperation on the part of the 
veteran, the psychiatrist nevertheless diagnosed depression and 
indicated a possible relationship between the veteran's 
depression and his service-connected headaches.  There is no 
indication that this competent psychiatric evidence was 
considered by the April 2007 examiner.   

The Board further notes that the veteran has stated his belief 
that his service as a security policeman was a cause of 
depression, and that he required a transfer out of that duty 
because he developed "police phobia."  Service personnel 
records confirm that the veteran finished security police 
training and law enforcement training, and in March 1973, the 
veteran sought psychiatric treatment for his "police phobia," 
which ultimately resulted in his being reassigned as a special 
services airman.  The April 2007 examiner noted that the veteran 
served as an athletic specialist in the Air Force, but the 
psychiatrist appeared to question the veteran's veracity 
regarding his service as a security policeman, and only briefly 
acknowledged the veteran's statement that he served in this 
capacity.  The Board does not doubt that the veteran served as a 
security policeman in the Air Force, and does not dispute that 
this service caused him some type of psychological duress at that 
time.  Therefore, the "unreliable information" referred to by 
the April 2007 examiner is, with respect to the claimed 
circumstances of service, not unreliable at all, but verified by 
service medical and personnel records.  

In view of the foregoing, the Board finds that another 
psychiatric examination is warranted that includes opinions 
addressing the direct incurrence and secondary service connection 
questions at hand.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.310.  See also 71 Fed. Reg. 52744 (Sept. 7, 2006), effective 
October 10, 2006, which implemented the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for secondary service connection on 
the basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.   

Accordingly, the case is REMANDED for the following action:
                      
                       1.  Ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied, to include notification of 
38 C.F.R. § 3.310 and 71 Fed. Reg. 52744 
(Sept. 7, 2006), effective October 10, 
2006, which implemented the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the 
basis of the aggravation of a 
nonservice- connected disorder by 
service-connected disability.  .
       
2.  Ask the veteran to identify any 
additional records of any psychiatric 
evaluation or treatment since service.  
If the veteran responds, obtain copies of 
these records that are not currently in 
the claims file.
 
                      3.  Schedule the veteran for 
a comprehensive VA psychiatric 
examination with an examiner other than 
the one who performed the April 2007 
examination.  Following a review of the 
relevant evidence in the claims file, to 
include the documented service as a 
security policeman in the Air Force (to 
include his need to be removed from such 
duty for mental health reasons) and 
reports of November 2004 and April 2007 
psychiatric examinations, the examiner 
is asked to address the following 
questions:

a.  Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any current 
diagnosis of a psychiatric disorder, 
to include depression, is causally 
linked to any incident of service, 
to include the veteran's in-service 
duties as a security policeman?  

b.  Is it at least as likely as not 
that the veteran's service-connected 
headache disorder caused or 
aggravated any psychiatric disorder 
that is currently present? 

The psychiatrist is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.  

The Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms, 
beyond its natural progression.  

If it is determined that an acquired 
psychiatric disorder was aggravated 
by service-connected headaches, to 
the extent possible, the examiner is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the psychiatric disorder 
before the onset of aggravation 
(e.g., mild, moderate).

4.  After completion to the extent 
possible of the directed development, 
re-adjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include as 
secondary to service-connected 
headaches.  If the claim remains denied, 
issue an appropriate supplemental 
statement of the case and forward the 
case to the Board for final adjudication

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


